Citation Nr: 0806590	
Decision Date: 02/27/08    Archive Date: 03/06/08

DOCKET NO.  05-38 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to service connection for seizures.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel





INTRODUCTION

The veteran had 16 days of active service from January 12, 
1976, to January 27, 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which denied the veteran's claims of service 
connection for a right shoulder disability, seizures, and for 
PTSD.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's service connection claims for a 
right shoulder disability, seizures, and for PTSD has been 
obtained.

2.  The veteran's service medical records are not available 
for review.

3.  The veteran does not currently experience any disability 
attributable to his claimed right shoulder disability or 
seizures.

5.  There is no competent medical evidence of a diagnosis of 
PTSD based on a corroborated in-service stressor.



CONCLUSIONS OF LAW

1.  The veteran's claimed right shoulder disability was not 
incurred in active service.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2007).  

2.  The veteran's claimed seizures were not incurred in 
active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2007).

3.  PTSD was not incurred in active service.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In an April 2004 letter, VA notified the veteran of the 
information and evidence needed to substantiate and complete 
his claims, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This 
letter informed the veteran to submit medical evidence, 
statements from persons who knew the veteran and had 
knowledge of his disabilities during service, and noted other 
types of evidence the veteran could submit in support of his 
claims.  The veteran was informed of when and where to send 
the evidence.  After consideration of the contents of this 
letter, the Board finds that VA has substantially satisfied 
the requirement that the veteran be advised to submit any 
additional information in support of his claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Additional notice of the five elements of a service-
connection claim was provided in March 2006, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, the Board finds that VA met its duty to notify 
the veteran of his rights and responsibilities under the 
VCAA.

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the 
April 2004 letter was issued to the veteran and his service 
representative prior to the March 2005 rating decision which 
denied the benefits sought on appeal; this, this notice was 
timely.  Since the veteran's claims are all being denied in 
this decision, any question as to the appropriate disability 
rating or effective date is moot and there can be no failure 
to notify the veteran.  See Dingess, 19 Vet. App. at 473.  
There has been no prejudice to the appellant, and any defect 
in the timing or content of the notices has not affected the 
fairness of the adjudication.  See Mayfield, 444 F.3d at 
1328.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board, although he declined to do so.

It appears that the veteran's original claims file may have 
been lost and was rebuilt by VA.  Accordingly, the RO has 
made numerous attempts to obtain the veteran's service 
medical records or alternate sources for this information.  
In April 2004 and in January 2005, the National Personnel 
Records Center (NPRC) notified VA that the veteran's service 
medical records had been provided to VA in 1980 and no 
further records were available for review.  In April and 
October 2004 and March 2005, the RO notified the veteran that 
his service medical records were unavailable for review and 
requested that he provide alternate sources for such 
information and/or copies of any service medical records that 
were in his possession.  When he failed to respond to these 
letters, the RO formally determined in March 2005 that the 
veteran's service medical records were not available for 
review.  

In cases where the veteran's service medical records (or 
other pertinent records, for that matter) are unavailable 
through no fault of the claimant, there is a heightened 
obligation to assist the claimant in the development of his 
or her case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  
VA must also provide an explanation to the appellant 
regarding VA's inability to obtain his or her service medical 
records.  Dixon v. Derwinski, 3 Vet. App. 261 (1992). The 
Veterans Court also has held that VA's efforts to obtain 
service department records shall continue until the records 
are obtained or unless it is reasonably certain that such 
records do not exist or that further efforts to obtain those 
records would be futile.  Hayre v. West, 188 F.3d 1327 (Fed. 
Cir. 1999); see also McCormick v. Gober, 14 Vet. App. 39 
(2000).  

The RO also has made numerous attempts to obtain other 
records identified by the veteran.  For example, in April 
2005, the veteran stated that he had been treated at William 
Beaumont Army Medical Center in 1976 for a right shoulder 
injury.  In response to a request for these records, William 
Beaumont Army Medical Center notified the RO in July 2005 
that it had no records for the veteran.  In November 2005, 
the veteran stated that he had been treated in El Paso VA 
Health Care System in 1976 for a right shoulder injury and 
for seizures due to in-service head trauma.  In response to a 
request for these records, El Paso VA Health Care System 
notified the RO in March 2006 that no records were available.  
In April 2006, the RO made a formal finding that no treatment 
records for the veteran for 1976 were available for review 
from El Paso VA Health Care System.  The veteran also has 
contended that he received treatment for his claimed 
disabilities at the VA Medical Center in Dallas, Texas 
("VAMC Dallas") since his service separation in 1976.  In 
response to multiple requests for the veteran's records, 
VAMC Dallas provided the RO with the veteran's available 
medical records in October 2006 and indicated that no records 
dated prior to January 17, 2004, were available for the 
veteran.  In October 2006, the RO made a formal finding that 
no treatment records for the veteran dated prior to 
January 17, 2004, were available from VAMC Dallas.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  As will be 
explained below, there is no evidence that the veteran 
currently experiences any disability as a result of his 
claimed right shoulder disability or his claimed seizures 
that could be attributed to active service.  With respect to 
the veteran's service connection claim for PTSD, there is no 
competent evidence of an in-service stressor.  In July 2007, 
the RO determined that the veteran had failed to provide 
sufficient information required to attempt corroboration of 
his claimed in-service stressor through the Joint Services 
Records Research Center (JSRRC) (formerly the Center for 
Research of Unit Records (CURR)).  Service connection for 
PTSD cannot be granted in the absence of an in-service 
stressor and an after-the-fact medical opinion cannot serve 
as the basis for corroboration of an in-service stressor.  
See Moreau v. Brown, 9 Vet. App. 389 (1996).  Thus, the Board 
finds that an examination is not warranted.

The veteran contends that his claimed right shoulder 
disability, seizures, and PTSD were all incurred during 
active service.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  
Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology" and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Evidence of 
a chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  See Savage, 10 Vet. 
App. at 495-498.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA regulations; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) 
and 38 C.F.R. § 3.304(d) (pertaining to combat veterans).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

As noted in the Introduction, the veteran's service medical 
records are not available for review.  

The veteran's post-service private treatment records show 
that he was treated for PTSD while incarcerated in Texas.  On 
outpatient treatment in June 2003, the veteran complained of 
dreams of his in-service combat experiences that occurred 
twice a week.  Objective examination showed a mildly anxious 
affect.  The assessment included PTSD by history.  Following 
subsequent outpatient treatment in September 2003, the 
assessment included PTSD.

VA clinical records show that, on outpatient treatment in 
January 2004, the veteran complained of having 2 seizures per 
week since November.  The assessment was seizures.  

Following VA outpatient treatment in February 2004, the 
assessment included PTSD and osteoarthritis of the right 
shoulder.  X-rays of the right shoulder taken in February 
2004 showed mild acromioclavicular (ACL) joint degenerative 
joint disease with narrowing but the right shoulder was 
otherwise unremarkable.  

On VA outpatient treatment in December 2004, the veteran 
complained of worsening right shoulder pain since separating 
his shoulder and damaging the rotator cuff while doing 
climbing exercises during active service in 1976.  His right 
shoulder pain was constant, sharp and throbbing, and 
associated with numbness and tingling all down the right arm 
intermittently on a daily basis.  His right shoulder pain 
also radiated in to his neck and resulted in decreased grip 
strength in the arm.  Physical examination showed level 
posture, no shoulder girdle atrophy, limited range of motion 
in the neck with extension, tenderness to palpation in the 
ACL joint, infraspinatus insertion, and bicipital groove, a 
full range of motion in the right shoulder, and no 
instability.  The impressions were right shoulder 
impingement/tendinosis, probable right bicipital tendonitis, 
and questionable C5/C6 radiculopathy on the right.

On VA outpatient treatment in July 2005, the veteran 
complained of head trauma after being hit in the head with a 
tire iron, worsening headaches, blurred vision, and 
dizziness.  Neurological examination showed intact cranial 
nerves.  Motor/sensory/gait also were all intact.  A 
computerized tomography (CT) scan of the veteran's head 
showed no acute pathology.  The impression was post-
concussive syndrome.  

Following VA outpatient treatment in December 2005, the 
assessment included PTSD.

The Board finds that the preponderance of the evidence is 
against the veteran's claim of service connection for a right 
shoulder disability.  Although it is unfortunate that the 
veteran's service medical records are not available, after 
reviewing the RO's extensive efforts to attempt to obtain 
these records, the Board concludes that it is reasonably 
certain that these records do not exist and that further 
efforts to obtain them would be futile.  The veteran has 
contended that he was treated at an Army Medical Center in 
1976 for a right shoulder injury; although the Board does not 
dispute the veteran's sincerity, as noted in the 
Introduction, no such records exist.  More importantly, there 
is no evidence in the veteran's post-service medical records 
of a right shoulder disability that is attributable to active 
service.  These records show that the veteran's right 
shoulder was largely unremarkable on x-rays taken in February 
2004, more than 28 years after his separation from service in 
January 1976.  The VA examiner who subsequently treated the 
veteran in December 2004 for right shoulder complaints also 
did not relate any of these complaints to active service.

With respect to negative evidence, the fact that there was no 
record of any complaint, let alone treatment, involving the 
veteran's condition for many years is significant.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the veteran's entire 
medical history, including a lengthy period of absence of 
complaints).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has a 
disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Simply put, service connection is not warranted in the 
absence of evidence of a present disability.  

Additional evidence in support of the veteran's service 
connection claim for a right shoulder disability is his own 
lay assertions.  As a lay person, the veteran is not 
competent to opine on medical matters such as the etiology of 
medical disorders.  The record does not show, nor does the 
veteran contend, that he has specialized education, training, 
or experience that would qualify him to provide an opinion on 
this matter.  Accordingly, the veteran's lay statements are 
entitled to no probative value.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997).

The Board also finds that the preponderance of the evidence 
is against the veteran's claim of service connection for 
seizures.  Although the veteran has contended that he was 
treated at El Paso VA Health Care System during active 
service in 1976 for seizures following in-service head 
trauma, and although the Board does not dispute his 
sincerity, as noted in the Introduction, no such records 
exist.  The veteran's post-service medical records show only 
that he reported a history of seizures and that he was 
treated for post-concussive syndrome after being hit in the 
head with a tire iron in July 2005, or more than 29 years 
after service separation.  There is no medical evidence of a 
nexus between the veteran's claimed seizures and active 
service.  There also is no evidence that the veteran 
currently experiences any disability as a result of his 
claimed seizures.  Additional evidence in support of the 
veteran's service connection claim for seizures is his own 
lay assertions; however, as noted, the veteran's lay 
statements are entitled to no probative value.  Further, as 
discussed below, the veteran lacks any credibility regarding 
the history he has provided to treating physicians.  

With respect to the veteran's service connection claim for 
PTSD, there is a diagnosis of PTSD of record; thus, the 
central issue in this case is whether the record contains 
credible supporting evidence that a claimed in-service 
stressor actually occurred which supports the diagnosis.  The 
evidence necessary to establish the occurrence of a stressor 
during service varies depending on whether the veteran was 
"engaged in combat with the enemy."  Hayes v. Brown, 5 Vet. 
App. 60 (1993).

In this case, no competent evidence shows that the veteran 
engaged in combat with an enemy force.  It appears that the 
veteran was discharged after 12 days of active service while 
still in basic training; his military occupational specialty 
(MOS) on his DD Form 214 is listed as trainee.  The veteran's 
service personnel records do not show any assignments or 
other awards indicating combat service.  In such cases, the 
record must contain other evidence that substantiates or 
corroborates the veteran's statements as to the occurrence of 
the claimed stressors.  See West (Carlton) v. Brown, 7 Vet. 
App. 70 (1994); Zarycki v. Brown, 6 Vet. App. 91 (1993).

Although the veteran has asserted that his in-service 
stressor occurred during basic training, as the RO noted in 
July 2007, he has not provided sufficient information about 
his claimed in-service stressor such that it can be 
corroborated by JSRRC.  Although the veteran has been 
diagnosed with PTSD, the Board finds no credible evidence 
which verifies his claimed stressor.  Indeed, the veteran 
reported nightmares of his combat service.  The veteran lacks 
any credibility regarding the history he has provided.  Thus, 
as the veteran has failed to produce credible supporting 
evidence that his claimed in-service stressor actually 
occurred, the Board finds that the preponderance of the 
evidence is against the claim of entitlement to service 
connection for PTSD.  

As the preponderance of the evidence is against the veteran's 
claims, the benefit-of- the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).








	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for a right shoulder 
disability is denied.

Entitlement to service connection for seizures is denied.

Entitlement to service connection for PTSD is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


